DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 4- it is unclear what is meant by the phrase “is screw-engaged with the 
receiving pipe in parallel”.  It is unclear how the tightening pipe and attachment member and receiving pipe can be connected “in parallel” when all three elements are joined along a shared central axis.  Clarification is needed.
	Claim 18, last paragraph – it is unclear how the attachment and detachment member “form a tight contact with the bottom of the receiving pipe” while being “released” and “separates from the outer circumferential surface of the reducer”.  It seems that the attachment member would only form a tight contact with the bottom of the receiving pipe during assembly, not disassembly.
Claim 19, line 10- it is unclear what is meant by the phrase “is screw-engaged with the 
receiving pipe in parallel”.  It is unclear how the tightening pipe and attachment member and receiving pipe can be connected “in parallel” when all three elements are joined along a shared central axis.  Clarification is needed.
Claim 19, last paragraph – it is unclear how the attachment and detachment member “form a tight contact with the bottom of the receiving pipe” while being “released” and “separates from the outer circumferential surface of the reducer”.  It seems that the attachment member would only form a tight contact with the bottom of the receiving pipe during assembly, not disassembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman 6,488,316 in view of Daoud 6,409,179.
In regard to claim 1, Bowman discloses a through fastening unit (“configured to, in fire-fighting equipment of a building, fix a cylindrical reducer, configured to connect a flexible pipe and a sprinkler of the fire-fighting equipment to each other in order to respectively mount the flexible pipe and the sprinkler to an upper side and a lower side of a ceiling  of the building, to the ceiling, the reducer extending through the ceiling” is all considered intended use language that carries little patentable weight in an apparatus claim.  The fastening unit of Bowman is capable of fulfilling the intended use as is therefore deemed to anticipate the intended use limitations of the claim), the through fastening unit comprising:
a pipe-receiving structure 40 located at the ceiling, the pipe-receiving structure being fixed to the ceiling while surrounding the reducer 16;
an attachment and detachment member 84 configured to surround the reducer 16 between the pipe-receiving structure and the reducer; and
a tightening pipe 98 configured to cover the attachment and detachment member together with the reducer in a vicinity of the attachment and detachment member and to surround the reducer between the pipe-receiving structure and the attachment and detachment member, the tightening pipe being screw-engaged with the pipe-receiving structure, wherein the tightening pipe moves relative to the pipe-receiving structure in a longitudinal direction of the reducer between the pipe-receiving structure and the attachment and detachment member to bring the attachment and detachment member into tight contact with the reducer or to separate the attachment and detachment member from the reducer.
Bowman discloses an attachment member 84 as described above, but does not disclose the attachment member as having  vertical cut out in the outer circumferential surface of the member.  Daoud teaches that it is common and well known in the art to provide attachment and detachment members 14 in similar types of couplings either with (see fig. 8) or without (see figs. 3 and 4) a vertical cut in the outer circumferential surface of the member.  Therefore it would have been obvious to one of ordinary skill in the art to modify the attachment member 84 of Bowman to include a cut, as taught by Daoud because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).

In regard to claim 2, wherein, when the pipe-receiving structure 40 is located at the upper side of the ceiling W while surrounding the reducer 16, the pipe-receiving structure comprises a receiving pipe 60 and a pipe-fixing bracket 32at the upper side of the ceiling W.
In regard to claim 3, wherein when the pipe-receiving structure 40 is located at the upper side of the ceiling W, the receiving pipe and the pipe-fixing bracket are coupled to each other, whereby the receiving pipe is fixed to the ceiling via the pipe-fixing bracket 22.
In regard to claim 20, further comprising: an external airtightness retention ring 80 configured to surround the reducer 16 along an outer circumferential surface of the reducer in the ceiling, wherein the external airtightness retention ring is located between the receiving pipe 40 and the sprinkler. 
Allowable Subject Matter
Claims 4-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679